Exhibit 10.26

FOURTH MODIFICATION TO BUSINESS LOAN

AND SECURITY AGREEMENT AND OTHER LOAN DOCUMENTS

THIS FOURTH MODIFICATION TO BUSINESS LOAN AND SECURITY AGREEMENT AND OTHER LOAN
DOCUMENTS (this “Modification”), dated January 18, 2006, but effective for all
purposes as of December 31, 2005, is made by and among (i) Citizens Bank of
Pennsylvania, a Pennsylvania state chartered bank (“Citizens Bank”), acting in
its capacity as agent for the Lenders (the “Agent”); (ii) Citizens Bank, acting
in its individual capacity as Swing Line Lender (the “Swing Line Lender”);
(iii) Citizens Bank, acting in its individual capacity as a Lender and First
Horizon Bank, a division of First Tennessee Bank National Association (“First
Horizon” and collectively with Citizens Bank, the “Lenders”); and (iv) Opinion
Research Corporation, a Delaware corporation, Macro International Inc., a
Delaware corporation, Social and Health Services, Ltd., a Maryland corporation,
ORC Holdings, Ltd., an English Company, O.R.C. International Ltd., an English
Company, and any other “Borrower” party to the hereinafter referenced Loan
Agreement from time to time (the “Borrowers”)1. Capitalized terms used but not
defined herein shall have the meanings attributed to such terms in the Loan
Agreement.

W I T N E S S E T H     T H A T:

WHEREAS, on May 4, 2004, the Lenders extended to the Borrowers loans and certain
other financial accommodations (collectively, the “Original Loan”) in the
aggregate maximum principal amount of Thirty-five Million and No/100 Dollars
($35,000,000.00) pursuant to the terms and conditions of a certain Business Loan
and Security Agreement dated as of May 4, 2004 (as the same may be modified or
amended from time to time, the “Loan Agreement”), by and among the Borrowers,
the Agent, the Swing Line Lender and the Lenders; and

WHEREAS, pursuant to the terms of a certain First Modification to Business Loan
and Security Agreement and Other Loan Documents dated March 15, 2005 (the “First
Modification”), the aggregate maximum principal amount of the Original Loan was
increased (as increased, the “Loan”) from Thirty-five Million and No/100 Dollars
($35,000,000.00) to Fifty Million and No/100 Dollars ($50,000,000.00) by the
extension to the Borrowers of a new term loan in the aggregate original
principal amount of Fifteen Million and No/100 Dollars ($15,000,000.00); and

WHEREAS, pursuant to the terms of a certain Second Modification to Business Loan
and Security Agreement and Other Loan Documents dated July 29, 2005 (the “Second
Modification”) the Loan was modified to permit the Borrowers to obtain financing
in the form of unsecured senior subordinated debt from The Royal Bank of
Scotland plc; and

WHEREAS, pursuant to the terms of a certain Third Modification to Business Loan
and Security Agreement and Other Loan Documents dated November 30, 2005 (the
“Third Modification”) the Loan was further modified to, among other things,
reallocate the Loan among the Lenders; and

WHEREAS, the Loan is currently evidenced by (i) a certain Revolving Promissory
Note dated May 4, 2004 (together with all extensions, renewals, modifications,
amendments, replacements and substitutions thereof or therefor, the “Citizens
Revolving Note”), made by the Borrowers and payable to the order of Citizens
Bank in the maximum principal amount of Twenty Million and No/100 Dollars

--------------------------------------------------------------------------------

1 Note: The membership interests in ORC ProTel, LLC, a Delaware limited
liability company, were sold by Opinion Research Corporation on December 31,
2005, and ORC ProTel, LLC is no longer a Borrower.



--------------------------------------------------------------------------------

($20,000,000.00), (ii) a certain Revolving Promissory Note dated May 4, 2004
(together with all extensions, renewals, modifications, amendments, replacements
and substitutions thereof or therefor, the “First Horizon Revolving Note”), made
by the Borrowers and payable to the order of First Horizon in the maximum
principal amount of Fifteen Million and No/100 Dollars ($15,000,000.00), (iii) a
certain Swing Line Promissory Note dated May 4, 2004 (together with all
extensions, renewals, modifications, amendments, replacements and substitutions
thereof or therefor, the “Swing Line Note”) made by the Borrowers and payable to
the order of Citizens Bank, in the maximum principal amount of Five Million and
No/100 Dollars ($5,000,000.00), and (iv) a certain Amended, Restated and
Consolidated Term Promissory Note dated November 30, 2005 (together with all
extensions, renewals, modifications, amendments, replacements and substitutions
thereof or therefor, the “Citizens Term Note” and together with the Citizens
Revolving Note, the Swing Line Note and the First Horizon Revolving Note, the
“Notes”), made by the Borrowers and payable to the order of Citizens Bank in the
maximum principal amount of Fifteen Million and No/100 Dollars ($15,000,000.00),
each secured by, among other things, (a) the Collateral described in the Loan
Agreement and (b) certain collateral documents, instruments and agreements
executed, issued and/or delivered by one or more of the Borrowers to the Agent
for the ratable benefit of the Lenders, in connection with the Loan; and

WHEREAS, the Borrowers have requested and the Lenders have agreed to revise
certain of the financial covenants of the Borrowers set forth in the Loan
Agreement, as hereinafter provided, subject to the terms and conditions
hereinafter set forth.

NOW THEREFORE, for Ten Dollars ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Recitals. The foregoing recitals are hereby incorporated herein by this
reference and made a part hereof, with the same force and effect as if fully set
forth herein.

2. The definition of “EBITDA” set forth in the Section of the Loan Agreement
titled “Certain Definitions” is hereby deleted in its entirety and replaced with
the following:

“EBITDA” shall mean, as of the date of any determination, the consolidated net
income of the Parent Company, including all Borrowers and Non-Borrower
Subsidiaries, plus interest expense, plus taxes, plus depreciation expense, plus
amortization expense, plus any non-cash, non-recurring charges against income
approved in writing by the Agent, plus any non-cash stock-option expenses, minus
any non-cash gain (to the extent included in determining net income), minus any
dividends paid in accordance with Section 7.8(a) of this Agreement to the extent
not deducted from net income, all as determined on a rolling four (4) quarter
consolidated basis in accordance with GAAP.”

 

2



--------------------------------------------------------------------------------

3. Sections 6.15(c) and 6.15(g) set forth in the Loan Agreement are hereby
deleted in their entirety, and the following substituted in lieu thereof:

“(c) Leverage Ratio. The Borrowers and the Non-Borrower Subsidiaries will
maintain on a consolidated basis for each quarter ending during the periods
specified below, a Leverage Ratio of not more than the following:

 

Period

   Maximum
Leverage Ratio

December 31, 2005 through March 31, 2006

   4.50 to 1.00

From April 1, 2006 through September 30, 2006

   4.25 to 1.00

From and after October 1, 2006

   4.00 to 1.00

For purposes of the foregoing, “Leverage Ratio” shall mean, for each measurement
period, the ratio of the Borrower’s and the Non-Borrower Subsidiaries’ Total
Debt to EBITDA. The Leverage Ratio shall be measured on the last day of each
fiscal quarter throughout the term of the Loan.

(g) Interest Coverage Ratio. The Borrowers and the Non-Borrower Subsidiaries
will maintain an Interest Coverage Ratio, measured on the last day of each
fiscal quarter throughout the term of the Loan of: (i) at least 2.50 to 1.00 for
each fiscal quarter up to and including the fiscal quarter ending March 31,
2006; (ii) at least 2.00 to 1.00 for the fiscal quarter ending June 30, 2006 up
to and including the fiscal quarter ending March 31, 2007; and (iii) at least
2.50 to 1.00 for the fiscal quarter ending June 30, 2007 and each fiscal quarter
thereafter. For purposes of the foregoing, “Interest Coverage Ratio” shall mean,
for each measurement period, the ratio of EBITDA to the Borrowers’ and the
Non-Borrower Subsidiaries’ cash interest expense during such period.”

4. The following language is hereby added after the last sentence of
Section 6.15(e) of the Loan Agreement: “Notwithstanding the foregoing, for the
fiscal quarters ending December 31, 2005, March 31, 2006 and June 30, 2006, in
lieu of measuring the continued profitability of the Borrowers and the
Non-Borrower Subsidiaries based upon negative Consolidated Net Income, the
covenant of continued profitability of the Borrowers and the Non-Borrower
Subsidiaries shall be violated if the Borrowers and the Non-Borrower
Subsidiaries sustain or incur negative Consolidated Net Operating Income for
such fiscal quarter, as determined in accordance with GAAP.”

5. Solely for the purpose of calculating the financial covenants set forth in
Section 6.15 of the Loan Agreement for the fiscal quarters ending December 31,
2005, March 31, 2006 and June 30, 2006, the Lenders hereby consent to the
Borrowers adding-back the Operational Expenses and Losses (hereinafter defined)
to the Borrowers’ EBITDA (without duplication) for the fiscal quarters ending
December 31, 2005, March 31, 2006 and June 30, 2006, as applicable, and for any
period which includes such fiscal quarter. The consent by the Lenders to the
above-referenced add-back to the Borrowers’ EBITDA constitutes a one-time waiver
of the requirements of the Loan Agreement specific to the Operational Changes
(hereinafter defined). Nothing contained herein shall constitute a waiver of any
other provision of the Loan Agreement or any other Loan Document. For purposes
of this paragraph, (i) the term “Operational Changes” refers to the divestiture
of ORC ProTel, LLC and the discontinued operations of the Borrowers in Mexico
and Korea; and (ii) the term “Operational Expenses and Losses” means,
collectively, (a) those certain expenses incurred in connection with the
Operational Changes, (b) the operating profits and losses incurred by ORC
ProTel, LLC during 2005, (c) the operating profits and losses of the Borrowers
in Mexico and Korea during 2005 and 2006, and (d) those certain losses incurred
in connection with the sale of ORC ProTel, LLC, all of which (i.e. all of the
items set forth in subsections (a) through (d)), on a consolidated basis will
equal no more than Four Million Five Hundred Thousand and No/100 Dollars
($4,500,000.00).

6. Prior to or simultaneously with the execution of this Modification (and as a
condition precedent to the effectiveness of this Modification), the Agent and
its counsel shall have received (i) a fully executed copy of a modification to
the Senior Subordinated Note Purchase Agreement (the “Note Purchase

 

3



--------------------------------------------------------------------------------

Agreement”) dated as of July 29, 2005 (“RBS Modification”), executed by The
Royal Bank of Scotland PLC, as agent for certain lender parties thereto and the
Borrowers, in form and substance satisfactory to the Agent and its counsel in
all respects; and (ii) confirmation that all of the conditions precedent
specified in the RBS Modification have been satisfied or waived.

7. Simultaneously with the Borrowers’ execution and delivery of this
Modification (and as a condition precedent to the effectiveness of this
Modification), the Borrowers shall (a) pay to the Agent (for the ratable benefit
of the Lenders), in immediately available funds, an administrative fee in the
amount of Fifty-five Thousand and No/100 Dollars ($55,000.00), which fee the
Borrowers acknowledge has been fully earned by the Lenders; (b) pay to the
Agent, in immediately available funds, all of the Agent’s and Lenders’ costs and
expenses associated with this Modification and the transactions referenced
herein or contemplated hereby, including, without limitation, the Agent’s and
Lenders’ reasonable legal fees and expenses; and (c) deliver to the Agent the
other documents, instruments and agreements referenced herein.

8. The Borrowers hereby represent, warrant, acknowledge and agree that as of the
date hereof (a) all accrued and unpaid interest and fees payable with respect to
the Revolving Facility, the Swing Line Outstandings and all Letters of Credit
have been paid through the date hereof; (b) the Term Facility has a current
outstanding principal balance of Twelve Million Seven Hundred Fifty Thousand and
00/100 Dollars ($12,750,000.00); (c) after giving effect to the transactions
contemplated hereby, there are no set-offs or defenses against and no defaults
under the Loan Agreement, any of the Notes or any other Loan Document; (d) after
giving effect to the transactions contemplated hereby, no act, event or
condition has occurred which, with notice or the passage of time, or both, would
constitute a default under the Loan Agreement, any of the Notes or any other
Loan Document; (e) all of the representations and warranties of the Borrowers
contained in the Loan Agreement expressly qualified by a “materiality” standard
are true and correct in all respects as of the date hereof, and all of the
representations and warranties of the Borrowers contained in the Loan Agreement
not expressly qualified by a “materiality” standard are true and correct in all
material respects as of the date hereof (except with respect to those changes in
facts and circumstances which are expressly permitted by the terms of the Loan
Agreement or to the extent that such representations and warranties expressly
relate solely to an earlier date), unless the Borrowers are unable to remake and
redate any such representation or warranty, in which case the Borrowers have
previously disclosed the same to the Agent and the Lenders in writing, and such
inability does not constitute or give rise to an Event of Default; and (f) all
schedules attached to the Loan Agreement with respect to any particular
representation and warranty of the Borrowers set forth in the Loan Agreement (as
modified) remain true, accurate and complete, as updated in writing to the Agent
as of the date of this Modification

9. The Borrowers, and their respective representatives, successors and assigns,
hereby jointly and severally, knowingly and voluntarily RELEASE, DISCHARGE, and
FOREVER WAIVE and RELINQUISH any and all claims, demands, obligations,
liabilities, defenses, affirmative defenses, setoffs, counterclaims, actions,
and causes of action of whatsoever kind or nature, whether known or unknown,
which they have, may have, or might have or may assert now or in the future
against the Agent and/or the Lenders directly or indirectly, arising out of,
based upon, or in any manner connected with any transaction, event,
circumstance, action, failure to act, or occurrence of any sort or type, in each
case related to, arising from or in connection with the Loan, whether known or
unknown, and which occurred, existed, was taken, permitted, or begun prior to
the date hereof (including, without limitation, any claim, demand, obligation,
liability, defense, counterclaim, action or cause of action relating to or
arising from the grant by the Borrowers to the Lenders of a security interest in
or encumbrance on collateral that is, was or may be subject to, or an agreement
by which the Borrowers are bound and which contains, a prohibition on further
mortgaging or encumbering the same). The Borrowers hereby acknowledge and agree
that the execution of this Modification by the Agent and the Lenders shall not
constitute an acknowledgment of or an admission by the Agent and/or the Lenders
of the existence of any such claims or of liability for any matter or precedent
upon which any liability may be asserted.

 

4



--------------------------------------------------------------------------------

10. Except as expressly set forth herein, nothing contained in this Modification
is intended to or shall otherwise act to nullify, discharge, or release any
obligation incurred in connection with the Notes, the Loan Agreement and/or the
other Loan Documents or to waive or release any collateral given by the
Borrowers to secure the Notes, nor shall this Modification be deemed or
considered to operate as a novation of the Notes, the Loan Agreement or the
other Loan Documents. Except to the extent of any express conflict with this
Modification or except as otherwise expressly contemplated by this Modification,
all of the terms and conditions of the Notes, the Loan Agreement and the other
Loan Documents shall remain in full force and effect, and the same are hereby
expressly approved, ratified and confirmed. In the event of any express conflict
between the terms and conditions of the Notes, the Loan Agreement or the other
Loan Documents and this Modification, this Modification shall be controlling and
the terms and conditions of such other documents shall be deemed to be amended
to conform with this Modification.

11. If any term, condition, or any part thereof, of this Modification, the Loan
Agreement or of the other Loan Documents shall for any reason be found or held
to be invalid or unenforceable by any court or governmental agency of competent
jurisdiction, such invalidity or unenforceability shall not affect the remainder
of such term, provision or condition nor any other term, provision, or condition
of this Modification, the Loan Agreement and the other Loan Documents, and this
Modification, the Loan Agreement and the other Loan Documents shall survive and
be construed as if such invalid or unenforceable term, provision or condition
had not been contained therein.

12. The Borrowers acknowledge that, at all times prior to and through the date
hereof, the Agent and the Lenders have acted in good faith and have conducted
themselves in a commercially reasonable manner in its relationship with the
Borrowers in connection with this Modification and in connection with the
obligations of the Borrowers to the Agent and the Lenders under the Loan; the
Borrowers hereby waiving and releasing any claims to the contrary.

13. The Borrowers hereby acknowledge and agree that, from and after the date
hereof, all references to the “Loan Agreement” set forth in any Loan Document
shall mean the Loan Agreement, as modified pursuant to the First Modification,
the Second Modification, the Third Modification and this Modification, and that
except as expressly modified hereby, the Loan Agreement shall be and remain
unchanged and in full force and effect, and the same is hereby expressly
approved, ratified and confirmed.

14. The Borrowers acknowledge (a) that they have participated in the negotiation
of this Modification, and no provision of this Modification shall be construed
against or interpreted to the disadvantage of any party hereto by any court or
other governmental or judicial authority by reason of such party having or being
deemed to have structured, dictated or drafted such provision; (b) that each has
had access to an attorney of its choosing in the negotiation of the terms of and
in the preparation and execution of this Modification, and each has had the
opportunity to review, analyze, and discuss with its counsel this Modification,
and the underlying factual matters relevant to this Modification, for a
sufficient period of time prior to the execution and delivery hereof; (c) that
all of the terms of this Modification were negotiated at arm’s length; (d) that
this Modification was prepared and executed without fraud, duress, undue
influence, or coercion of any kind exerted by any of the parties upon the
others; and (e) that the execution and delivery of this Modification by each of
the Borrowers is its free and voluntary act and deed for the purposes contained
herein.

15. This Modification shall be governed by the laws of the State of Maryland,
and shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and assigns.

16. This Modification may be executed in any number of counterparts, each of
which shall be deemed an original and all of which together shall be deemed one
and the same instrument. Signature pages may be exchanged by facsimile and each
party hereto agrees to be bound by its facsimile signature.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Modification as of the
date first above written.

 

LENDER(S):

CITIZENS BANK OF PENNSYLVANIA, a

Pennsylvania state chartered bank

By:  

/s/ Arlene M. Sullivan

Name:

 

Arlene M. Sullivan

Title:

 

Vice President

FIRST HORIZON BANK, a division of First

Tennessee Bank National Association

By:  

/s/ Gill Waller

Name:

 

Gill Waller

Title:

 

Senior Vice President

AGENT:

CITIZENS BANK OF PENNSYLVANIA, a

Pennsylvania state chartered bank

By:  

/s/ Arlene M. Sullivan

Name:

 

Arlene M. Sullivan

Title:

 

Vice President

 

ACKNOWLEDGED AND AGREED:

BORROWERS:

OPINION RESEARCH CORPORATION, a

Delaware corporation

By:  

/s/ Douglas L. Cox

Name:

 

Douglas L. Cox

Title:

 

Secretary

 

6



--------------------------------------------------------------------------------

MACRO INTERNATIONAL INC., a

Delaware corporation

By:  

/s/ Douglas L. Cox

Name:

 

Douglas L. Cox

Title:

 

Assistant Secretary

SOCIAL AND HEALTH SERVICES, LTD., a

Maryland corporation

By:  

/s/ Kevin P. Croke

Name:

 

Kevin P. Croke

Title:

 

Secretary

ORC HOLDINGS, LTD., an English company

By:  

/s/ Kevin P. Croke

Name:

 

Kevin P. Croke

Title:

 

Authorized Signer

O.R.C. INTERNATIONAL LTD, an

English company

By:  

/s/ Kevin P. Croke

Name:

 

Kevin P. Croke

Title:

 

Authorized Signer

 

7